DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transverse hinge, rotor shaft, hinges, rotors must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	disclosure is objected to because of the following informalities: P.  
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  
3.	line 12, reads "single-bladsis", should read -single-blades is-.
4.	line 16, reads "single-bladsto", should read -single-blades to-.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is constructed as a method claim. However, there does not appear to be any active steps performed and/or positively claimed. As such, it is unclear what method applicant is seeking patent protection on. 
5.	Claim 1, line 15, recites the limitation “transverse hinge”, it is unclear what this element referring to. Appropriate correction is required.
Claim 2, line 2 recites, ‘it’. That is unclear as to what ‘it’ is intended to refer back to. 
6.	Claim 2, line 4, recited the limitation “hinges” it is unclear what this element is referring to. Appropriate correction is required. 
7.	Claim  2 recites the limitation "the hinges" in 4, 6, 15 and 24.  There is insufficient antecedent basis for this limitation in the claim.
8.	Claim 2, line 15, recited the limitation “locking the hinges  of the at least two contrarotating single-blades with the rotors”. It is unclear how the blades can be locked with rotors.
Claims 3 and 4 are rejected base on dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017021608 A1 Simon; Jean-Michel.
9.	Regarding claim 1, Simon teaches A maneuvering procedure for maneuvering a hybrid aerodyne comprising a fuselage (fig. 1b, element 1c), a fixed wing (fig. 1b, element 1a), a thruster for cruising flight (fig. 1b, element 3), and a rotary wing (fig. 16a, elements 20 and 21) for stages of vertical flight and configured to be held stationary during cruising flight of the aerodyne (abstract, immobilized), the rotary wing configured to produce lift by rotating in a stage of vertical flight and for being stopped and stowed longitudinally in a stage of cruising flight (abstract), the rotary wing comprising at least two contrarotating single-blades (col.4, lines 11-12, “two monoblades rotating in opposite direction contrarotatively.”) with counterweights (fig. 14, element 21d), the at least two contrarotating single- blades being disposed at the top of the fuselage (fig. 15b, element 21 at top of element 1), the at least two contrarotating single-blades being hinged about respective axes perpendicular to rotor axes of rotation (fig.15a, element 21 hinged at element 10, fig. 14 axis of rotation), the maneuvering procedure comprising: a transition stage between a stage of vertical flight and a stage of cruising flight (col. 15, lines 24-29), wherein in the transition stage, when a speed of each of the at least two contrarotating single-bladesis  less than a threshold speed of rotation of an order of 60%  of a nominal speed of rotation, and wherein a pitch of each of the at least two contrarotating single-blades is such that it no longer provides any lift force (fig. 16a, elements 20 and 21 are stowed and provide no lift force) and a transverse hinge  of each of the at least two contrarotating single-bladesto  its rotor axis is held locked in a position such that each of the at least two contrarotating single-blades is perpendicular to a rotor shaft  (fig. 16b blades held perpendicular to element 10a and 10b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642